Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 8-14 in the reply filed on 12/15/21 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8’s requirement that 50% by mol of all units in the poly(ester)carbonate have either “4 or more aromatic groups selected from the group consisting of a monocyclic aromatic group and a fused polycyclic aromatic group” or “2 or more fused polycyclic aromatic groups” is not in agreement with applicant’s specification and therefore confusing.
Presumably applicant intends the claims to encompass his examples. Example 8 only contains units from the fluorene monomer BPEF. BPEF has the following structure:


    PNG
    media_image1.png
    268
    679
    media_image1.png
    Greyscale


It is apparent that BPEF has 2 monocyclic aromatic groups and 1 fused polycyclic aromatic group. BPEF would not qualify as claim 8’s necessary monomeric unit. Paragraph 84 (and claim 9) of the specification indicates fluorene monomers qualify as the required monomer. As illustrated above, this is not the case. 
Therefore, “4 or more aromatic groups selected from the group consisting of a monocyclic aromatic group and a fused polycyclic aromatic group” and “2 or more fused polycyclic aromatic groups” is unclear.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005060541.
The reference exemplifies (#3) a copolycarbonate from BCF and BPA in a 70/30 mol ratio. BCF (paragraph 70) is a fluorene containing bisphenol. Applicant considers these fluorene bisphenols as the preferred monomers for making applicant’s polycarbonates (paragraph 57,84 of spec). The specific viscosity of the copolycarbonate is 0.258 and the b* is 3.8. The reference’s b* measurement is conducted in a 5g/50ml solution (paragraph 69) which is somewhat more dilute than applicant’s testing procedure, but there is no reason to believe the testing conditions greatly change the numeric value for b*.

In regards to applicant’s dependent claims:
There is no reason to believe any Ti, Ge Sb or Sn is present.
The copolycarbonate is useful as a lens (paragraph 5).

s 8,9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005060541.
The reference exemplifies (#4) a copolycarbonate from BCF and BPA in a 50/50 mol ratio. BCF (paragraph 70) is a fluorene containing bisphenol. Applicant considers these fluorene bisphenols as the preferred monomers for making applicant’s polycarbonates (paragraph 57,84 of spec). The specific viscosity of the copolycarbonate is 0.28 and the b* is 3.0. The reference’s b* measurement is conducted in a 5g/50ml solution (paragraph 69) which is somewhat more dilute than applicant’s testing procedure, but there is no reason to believe the testing conditions greatly change the numeric value for b*.

In regards to applicant’s dependent claims:
There is no reason to believe any Ti, Ge Sb or Sn is present.
The copolycarbonate is useful as a lens (paragraph 5).


Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005060541.
The reference applies as explained above. 
In the event that the BCF does not qualify as having “4 or more aromatic groups selected from the group consisting of a monocyclic aromatic group and a fused polycyclic aromatic group” or “2 or more fused polycyclic aromatic groups”, the following applies:
1 – R4 may contain an aromatic group”. With such substitution, applicant’s minimum of four groups would be met and renders obvious applicant’s claims.

Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigemitsu 2016/0319069.
Shigemitsu exemplifies (#1-4) copolycarbonates from a majority of BL-2EO and a minority of BP-ANT. BL-2EO has two naphthalene groups (ie fused aromatic groups).    The specific viscosity of the copolycarbonates are 0.23-0.26.
 b* is not reported. However, applicant (table 1) has shown Ti, Zn and Mn based catalysts cause a high b*. Shigemitsu (paragraph 100-110) utilizes teramethylammonium hydroxide as the catalyst. There is no reason to believe Shigemitsu’s examples have a high b*. Furthermore, Shigemitsu (paragraph 60) teaches removal/deactivation of the catalyst for stability. This too would lower b*.

In regards to applicant’s dependent claims:
The refractive index is ~1.66.
There is no reason to believe any Ti, Ge Sb or Sn is present.
The copolycarbonate is useful as a lens (paragraph 72).

s 8-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kato 2019/0241703.
Kato exemplifies (#17) a copolycarbonate from BHEBN, BNEF and BPPEF in a 52/27/21 ratio. Both BHEBN and BNEF have two naphthalene groups (ie fused aromatic groups).    
The b* value is 2.7 although measured on a solid disc of the copolycarbonate instead of a solution of the copolycarbonate (paragraph 150).
Applicant (table 1) has shown Ti, Zn and Mn based catalysts cause a high b*. Kato (paragraph 192) utilizes sodium hydrogen carbonate as the catalyst. There is no reason to believe Kato’s example has a high b* according to applicant’s test. Furthermore, Kato (paragraph 123) teaches removal/deactivation of the catalyst for stability. This too would lower b*.
The specific viscosity of the copolycarbonates is not given although the Mw is said to be 32,000 for the cited example. Kato (paragraph 53) also suggests wide Mw range. Given specific viscosity is directly related to Mw, this wide Mw range would be exoected to encompass applicant’s specific viscosity range. At a minimum, this renders obvious applicant’s specific viscosity range. 

In regards to applicant’s dependent claims:
The refractive index is 1.67.
There is no reason to believe any Ti, Ge Sb or Sn is present.
The copolycarbonate is useful as a lens (paragraph 142).


	Uchiyama 6565974 is cited to show the refractive index of BCF/BPA copolycarbonates (table 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.